 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     Barbara Phelps,                              Case No.: CV 18-9155-DMG (Ex)
11
             Plaintiff,                           ORDER OF DISMISSAL [16]
12
13         vs.
14
     Mohammed Abedi, as an individual and
15   as representative capacity as trustee of
     Mohammed A. Abedi Trust; and Does 1-
16   10 inclusive,
17               Defendants.
18
19
20         The Court having Plaintiff’s Notice of Voluntary Dismissal, and good cause
21   appearing therefor, orders as follows:
22         1. The above-captioned action is dismissed with prejudice as against Defendant
23   Mohammed Abedi pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
24         2. Each party shall bear their own costs and attorneys’ fees.
25         IT IS SO ORDERED.
26
27   DATED: December 17, 2018                 _______________________________
                                              DOLLY M. GEE
28                                            UNITED STATES DISTRICT


                                                 -1-
